Citation Nr: 0410214	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for a left ankle 
disability.  

2.  Entitlement to a temporary total disability evaluation on 
account of hospitalization or for convalescence on the basis of 
left foot surgery performed in November 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from November 1978 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the RO that denied the 
benefits now sought on appeal.   In October 2003 veteran appeared 
at the RO and gave testimony at a hearing before the undersigned.  
A transcript of this hearing is of record.  

The issue of entitlement to a compensable rating for a left ankle 
disability is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

The veteran's surgery on the left foot performed by the VA on 
November 2, 2002 was unrelated to the service-connected residuals 
of a left ankle fracture.  


CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating on 
account of hospitalization or for convalescence on the basis of 
left foot surgery in November 2002, have not been met. 38 C.F.R. 
§§ 4.29, 4.30 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on November 
9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 2000).  Among 
other things, the VCAA eliminated the well-grounded-claim 
requirement and modified the Secretary's duties to notify and 
assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the United 
States Court of Appeals for Veterans Claims (Court) found that a 
VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  VA's 
General Counsel has held that this aspect of Pelegrini was dicta.  
VAOPGCPREC 1-2004 (2004).

In a letter dated in November 2002, the RO informed the veteran of 
the evidence needed to substantiate his current claims, and of who 
was responsible for obtaining what evidence.  In addition, this 
notice informed the veteran of the evidence that VA needed to 
substantiate the claim.  The notice told the veteran of his 
responsibility for submitting evidence, and thereby put him on 
notice to submit all such evidence in his possession.  

In Pelegrini, the Court also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made subsequent to the November 2002 VCAA 
letter.  Moreover, it does not appear from a review of the record 
that any clinical evidence relevant to the veteran's current claim 
for benefits under 38 C.F.R. § 4.29 is available, but not yet 
associated with the claims folder.  In addition, under the VCAA, 
VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability due to VA treatment and 
the record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
evidence of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The veteran has received a recent VA examination in regard to his 
claim for benefits under 38 C.F.R. § 4.29.  The examiner had 
access to all the relevant evidence of record and he also provided 
medical opinions regarding the medical questions pertinent to this 
claim.  

                                                     I.  Factual 
Basis

The service medical records show that the veteran sustained an 
oblique fracture of the left malleolus in December 1979.  A short 
leg cast was applied for 6 weeks.  

Service connection is in effect for residuals of a fracture of the 
left ankle, evaluated as noncompensable since June 7, 1980.

VA clinical records from July 2002 indicate that the veteran was 
seen in the podiatry clinic with complaints of left foot pain.  
Evaluation revealed a cavorous foot with metatarsus abductus.  
There was significant clinical calcaneal inversion and a 
hyperkerototic lesion medial at the dorsal planar junction of the 
heel.  In October 2002 it was noted that the veteran used an ankle 
brace in order to stabilize his left ankle since he had a chronic 
strain and sprain, as well as calcaneocuboid joint tenderness.  It 
was noted that there did not appear to be any defects at that 
time.  The veteran was told that he may need a calcaneocuboid 
fusion or triple arthrodesis down the road.  On November 6, 2002, 
the veteran underwent a left Dwyer osteotomy with incision of the 
heel bone.  The focus of the surgery was the left calcaneous.   
After the surgery a below the knee splint was applied.  The post-
operative diagnosis varus of the left foot (unverified).  

After a VA examination in December 2002, the examiner opined that 
the veteran's left ankle fracture did not result in the need for 
the veteran's recent Dwyer osteotomy of the calcaneous.  This 
procedure was performed to correct the veteran's hind foot varus, 
which was independent of his anatomically healed distal fibular 
fracture.  It was said that the veteran's cavernous foot was 
possibly a residual of a mild clubfoot at birth or may have been a 
developmental or cavernous foot deformity associated with Charcot-
Marie Tooth or hereditary motor sensory neuropathy.  The examining 
physician also opined, essentially, that the veteran's left foot 
deformity was not caused by his left ankle fracture and that it 
was possible, but unlikely, that the veteran's left ankle injury 
exacerbated his cavernous foot deformity.  

During an October 2003 hearing at the RO before the undersigned, 
the veteran discussed the problems with his left foot and ankle.  
He contended that the surgery performed in November 2002 involved 
his left ankle as well as his left foot.  

A total disability rating will be assigned without regard to other 
provisions of the rating schedule when it is established that a 
service-connected disability required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days. 38 C.F.R. § 4.29 
(2002). Notwithstanding that a hospital admission was for 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service- connected 
disability is instituted and continued for a period in excess of 
21 days, the increase to a total rating will be granted from the 
first day of such treatment. If service connection for the 
disability under treatment is granted after hospital admission, 
the rating will be from the first day of hospitalization if 
otherwise in order. 38 C.F.R. § 4.29.  

A temporary total rating can also be assigned for periods of 
convalescence necessitated by treatment of a service-connected 
disability by surgery or immobilization by cast.  38 C.F.R. § 
4.30.

Although the veteran has testified to his belief that the November 
2002 surgery was related to his service connected left ankle 
disability, he is a lay person, and lacks the requisite medical 
expertise to express a competent opinion on this question.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A review of the record reveals a single competent opinion as to 
whether the November 2002 surgery was for treatment of a service 
connected disability.  The December 2002 VA examiner's opinion was 
that the surgery was not for a service-connected disability, 
specifically the residuals of the left ankle fracture.  This 
opinion is supported by the fact that veteran is service connected 
for a left ankle disability, while the surgery was for a left foot 
disability.  In any event, since the only competent evidence is 
against the claim, it must be denied.  


ORDER

Entitlement to a temporary total disability evaluation on account 
of hospitalization, or for convalescence, on the basis of left 
foot surgery performed in November 2002 is denied.

REMAND

The veteran is also seeking a compensable rating for his service 
connected left ankle disability, which he says causes increasing 
pain and swelling.  Review of the recent clinical records shows 
treatment for complaints of pain and instability in the ankle.  
The veteran was afforded a VA examination in December 2002 which 
largely dealt with his left foot and he had a short leg cast on 
his left lower extremity at the time that prevented a 
comprehensive examination f the left ankle.  Therefore, a further 
VA examination of his left ankle is necessary prior to appellate 
consideration of the issue of entitlement to a compensable rating 
for the left ankle disability.  

The Board notes in this regard that the veteran is currently in 
receipt of a noncompensabe (0 percent) rating for his left ankle 
disorder under the provisions of 38 C.F.R. § 4.71(a), Diagnostic 
Code 5271 (2003) which assigns an evaluation based on the degree 
of limitation of motion in the ankle joint.  In cases where the 
disability criteria are based on limitation of motion, VA 
regulations provide that in evaluation of a musculoskeletal 
disability based on limitation of motion, VA must consider 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

In view of the foregoing this appeal is REMANDED for the 
following:.  

The RO should schedule the veteran for an orthopedic examination 
to determine the severity of the veteran's service connected left 
ankle disorder.  The claims folder must be made available to the 
examiner for review in conjunction with the examination, and the 
examiner should acknowledge such review.  

The examiner should report the range of left ankle motion in 
degrees.  The examiner should also describe any limitation of 
motion found as slight, moderate, or marked.  The examiner should 
determine whether the left ankle disability is manifested by 
weakened movement, excess fatigability, or incoordination.  Such 
inquiry should not be limited to muscles or nerves. These 
determinations should, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.

The case should then be returned to this Board, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



